Citation Nr: 1755081	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  10-48 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an increased rating for a right hip disability, currently rated as 10 percent disabling.

2.  Entitlement to an initial rating greater than 40 percent for degenerative disc and joint disease of the lumbar spine.

3.  Entitlement to an initial rating greater than 30 percent for anxiety disorder with sleep disturbance.

4.  Entitlement to an initial rating greater than 20 percent for sciatic nerve radiculopathy of the right lower extremity.

5.  Entitlement to an initial rating greater than 10 percent for chronic musculoligamentous strain with limitation of extension of the left hip.

6.  Entitlement to a compensable initial rating for chronic musculoligamentous strain with limitation of flexion of the left hip.  

7.  Entitlement to an initial rating greater than 30 percent for pes planus.

8.  Entitlement to service connection for a neurological disorder.

9.  Entitlement to an earlier effective date for the grant of a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	James Fausone, Attorney at Law


ATTORNEY FOR THE BOARD

A.Z., Counsel


INTRODUCTION

The Veteran served on active duty from November 1985 to November 1986. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office in Huntington, West Virginia (RO).  

In May 2016, the Board remanded the appeal for further development.

In a February 2017 rating decision, the RO, in pertinent part, increased the Veteran's initial evaluation for bilateral pes planus to 30 percent.  As the 30 percent evaluation is less than the maximum available rating, the issue remains on appeal before the Board, and has been characterized accordingly on the title page.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDING OF FACT

In a statement received in October 2017, and prior to the promulgation of a decision in the appeal, the Veteran's representative requested a withdrawal of this appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met. 38 U.S.C. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204.

In the present case, in a statement received in October 2017, the Veteran's attorney stated that she wished to withdraw her appeal.  Therefore, as the Veteran has withdrawn her appeal, there remains no allegation of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.



ORDER

The appeal is dismissed.




____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs